Acknowledgement
This Notice of Allowance is in response to amendments filed 8/23/2021.
Reasons for Allowance
Claims 1-6, 8-10, 13-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Allen et al. (US 5,424,623), Hanamoto et al. (US 5,356,259), and Okamura et al. (US 2011/0318157 A1), taken alone or in combination, does not teach the claimed shovels comprising: 
a running body; 
a turning body turnably held on the running body; 
an attachment mounted on the turning body, the attachment including a boom, an arm connected to the boom, and a bucket connected to the arm; 
a boom angle sensor provided on the boom; 
an arm angle sensor provided on the arm; 
a boom cylinder configured to drive the boom; 
a boom control valve connected to the boom cylinder via a high-pressure hydraulic line; 
a boom electromagnetic proportional valve configured to output a pilot pressure corresponding to a boom control current to the boom control valve; 
an arm cylinder configured to drive the arm; 
an arm control valve connected to the arm cylinder via a high-pressure hydraulic line; 
an arm electromagnetic proportional valve configured to output a pilot pressure corresponding to an arm control current to the arm control valve; 
a lever having a stick shape and configured to be tilted in a plurality of directions with a grip portion of the lever protruding upward, the plurality of directions including a forward direction, a rearward direction, a leftward direction, and a rightward direction; and 
a controller configured to create a command value specific to an end of the bucket based on an amount of operation of the lever in a first direction, create a boom command value for the boom and an arm command value for the arm based on the created command value, and move the bucket along a predetermined straight line by creating a boom cylinder pilot pressure command through first feedback control on the boom and outputting the boom control current according to the boom cylinder pilot pressure command to the boom electromagnetic proportional valve and by creating an arm cylinder pilot pressure command 2Docket No.: 14SJ-014C1through second feedback control on the arm and outputting the arm control current according to the arm cylinder pilot pressure command to the arm electromagnetic proportional valve in response to tilting of the lever in the first direction, and to move the bucket along a direction to cross the predetermined straight line in response to tilting of the lever in a second direction different from the first direction, the first feedback control being based on an output value of the boom angle sensor and the boom command value, the second feedback control being based on an output value of the arm angle sensor and the arm command value, the first direction being one of the forward direction and the rearward 
Specifically, no reasonable combination of prior art can be made to teach the claimed invention. 
Allen et al. discloses a similar shovel that is controlled to move the bucket along a predetermined straight line in response to tilting of the lever in a first direction (see col. 5, line 52-col. 6, line 19, with respect to first work axis 404 depicted in Figure 4 in which linear horizontal movement of point i of the bucket is controlled by movement of first control lever 130 along first control axis 136 depicted in Figure 1) and to move the bucket along a direction to cross the predetermined straight line in response to tilting of the lever in a second direction (see col. 5, line 52-col. 6, line 19, with respect to second control axis 138 depicted in Figure 4 in which linear vertical movement of point i of the bucket is controlled by movement of first control lever 130 along second control axis 138 depicted in Figure 1). While Allen et al. does not specifically disclose that a command value specific to an end of the bucket is created based on an amount of operation of the lever in the first direction, Allen et al. suggests modifications in which the bucket tip position is used instead of the bucket pin (see col. 9, lines 14-20).
Allen et al. does not reasonably teach that the bucket is moved along the predetermined straight line by creating a boom cylinder pilot pressure command through first feedback control on the boom and outputting the boom control current according to 
The combination of Hanamoto et al. and Okamura et al. were applied in the Office Action mailed 3/25/2021 to teach the claimed first feedback control and second feedback control. However, the amendments that further define the boom and arm command values as being based on the created command value specific to the end of the bucket that is based on an amount of operation of the lever in the first direction overcome this combination of references. 
Specifically, Hanamoto et al. discloses the known technique of individually performing feedback control for each of the boom and arm cylinders, so as to create a boom cylinder pilot pressure command through first feedback control on the boom and creating an arm cylinder pilot pressure command through second feedback control on the arm in an automatic mode similar to the linear horizontal motion taught by Allen et al. However, Hanamoto et al. does not provide the feedback control of the boom as being based on a boom command value and the feedback control of the arm as being based on an arm command value, in light of the amendments defining the boom and 
The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661